Appellant was convicted of assault to murder, his punishment being assessed at two years confinement in the penitentiary.
In the absence of statement of facts and bills of exception there is nothing presented in the motion for new trial that can be reviewed.
The verdict of the jury was for two years. The court pronounced sentence on appellant for not less than two nor more than five years. This the court could not do under the indeterminate sentence law. The punishment can not exceed the amount of punishment fixed by the jury. If it was in excess of the minimum punishment, then under the indeterminate sentence law the sentence should not be in excess of that fixed by the jury nor less than the minimum punishment. With this correction the judgment will be affirmed.
Reformed and affirmed.